Cite as 2017 Ark. App. 418


                 ARKANSAS COURT OF APPEALS
                                      DIVISION I
                                     No. CV-16-515



                                               Opinion Delivered: September   6, 2017
BILL HELTON
                               APPELLANT
                                               APPEAL FROM THE FAULKNER
                                               COUNTY CIRCUIT COURT
V.                                             [NO. 23CV-15-2]


JOSEPH D. CALHOUN, LTD. D/B/A     HONORABLE MIKE MURPHY,
CALHOUN LAW FIRM                  JUDGE
                         APPELLEE
                                  AFFIRMED



                           RAYMOND R. ABRAMSON, Judge

       Bill Helton appeals the Faulkner County Circuit Court order denying his motion to

 dismiss and to set aside a judgment confirming an arbitration award in favor of Joseph D.

 Calhoun, LTD (Calhoun). On appeal, Helton argues that the circuit court erred in

 confirming the award because (1) he did not receive a proper summons of the petition; (2)

 the Arkansas Arbitration Act (AAA) is unconstitutional; (3) he did not enter into a valid

 agreement to arbitrate; and (4) Faulkner County was an improper venue for the petition.

 We affirm.

       Helton retained Calhoun to represent him in an infringement lawsuit. Their fee

 agreement provided that

       [a]ny fee dispute or other controversy arising out of or relating to this engagement
       must be resolved by the first-initiated binding arbitration (by ADR, Inc., and its
                                 Cite as 2017 Ark. App. 418

       rules) or court proceeding administered in Little Rock; and judgment upon any
       arbitration award may be enforced in any court having jurisdiction.

       After the infringement lawsuit had concluded, Helton refused to pay Calhoun, and

Calhoun filed an arbitration complaint with ADR, Inc., in Little Rock, alleging that Helton

owed him more than $30,000 in attorney’s fees. 1 On November 13, 2013, the arbitrator

served Helton with Calhoun’s arbitration complaint and provided notice that a response

must be submitted by December 16, 2013.

       On December 13, 2013, Helton submitted a response by fax. In the response, Helton

disagreed with the fee amount he owed to Calhoun. On March 17, 2014, the arbitrator

mailed Helton a letter notifying him of an April 1, 2014 hearing. On March 31, 2014,

Calhoun initiated a conference call with Helton and the arbitrator. In the call, Helton denied

receiving notice of the April hearing date and informed the arbitrator that he did not intend

to attend the hearing. The arbitration hearing occurred on April 1, 2014. On October 3,

2014, the arbitrator entered a judgment awarding Calhoun $43,278.82 in attorney’s fees

with interest, as well as costs and expenses to be incurred in collecting the judgment. The

arbitrator sent Helton a copy of the judgment the same day.

       On January 5, 2015, Calhoun filed a petition for registration of a foreign judgment

in the Faulkner County Circuit Court. Calhoun informed the court of the arbitration award

and asked the court to register the judgment. On that same day, the Faulkner County Circuit

Clerk sent Helton notice of the petition by certified mail along with a copy of the arbitration

award. In the January 5, 2015 letter, the clerk incorrectly referenced the arbitration


       1
       Calhoun also filed the arbitration complaint against three other defendants—Harold
Helton, Jennifer Hurst, and Leon Helton; however, they are not parties to this appeal.

                                              2
                                Cite as 2017 Ark. App. 418

judgment as a judgment from the Pulaski County Circuit Court. Therefore, on January 8,

2015, the clerk sent Helton by certified mail a corrected letter stating that an arbitration

award from ADR, Inc., in Pulaski County had been filed in the Faulkner County Circuit

Court. The court set a hearing date for March 3, 2015. On February 3, 2015, Calhoun sent

notice of the hearing date to Helton by regular mail.

       Helton did not appear at the March 3 hearing, and the court orally noted that Helton

had been notified of the proceedings by both regular mail and certified mail. On the same

day as the hearing, the circuit court entered an order confirming the arbitration award. On

March 9, 2015, Calhoun served Helton with the confirmation order by certified mail.

       On July 27, 2015, Helton filed a motion to dismiss and to set aside the arbitration

judgment. In the motion, he argued that the court should set aside its confirmation of the

judgment because (1) he did not receive a proper summons along with the petition; (2) the

AAA is unconstitutional; (3) he did not enter into a valid agreement to arbitrate; and (4)

Faulkner County was an improper venue for the petition. Following a hearing, on March

28, 2016, the court entered an order denying Helton’s motion to dismiss and ordering him

to provide Calhoun with a verified schedule of all his real and personal property. Helton

timely appealed the order to this court.

       On appeal, Helton first argues that the circuit court erred in confirming the award

because he did not receive a summons along with Calhoun’s petition. He claims that section

205 of the AAA applies to the petition and that section 205(b) requires a summons pursuant

to Arkansas Rule of Civil Procedure 4. We need not decide whether section 205 applies to

the instant petition because section 205 does not require a summons. Section 205 provides


                                             3
                                  Cite as 2017 Ark. App. 418

that “notice of an initial motion to the court under this subchapter must be served in the

manner provided by law for the service of a summons in a civil action.” Ark. Code Ann. §

16-108-205(b)(Repl. 2016)(emphasis added). 2

       Helton claims that if the AAA does not require a summons, the AAA violates his

procedural due-process rights. He cites caselaw that holds that strict compliance with the

Rule 4 requirements for a summons is necessary to satisfy due-process requirements. See,

e.g., Thompson v. Potlatch Corp., 326 Ark. 244, 930 S.W.2d 355 (1996). However, Helton

has failed to cite any authority that a Rule 4 summons applies to a petition for confirmation

of an arbitration award, and his constitutional argument is undeveloped. We will not reverse

when a point on appeal is unsupported by convincing arguments or sufficient citation to

legal authority. Ressler v. State, 2017 Ark. App. 208, 518 S.W.3d 690. We further note that

this court has stated that “[a]rbitration . . . is a form of alternative dispute resolution outside

of conventional litigation.” Keahey v. Plumlee, 94 Ark. App. 121, 226 S.W.3d 31 (2006)

(holding that Ark. Code Ann. § 17-42-107(b)(Supp. 2005), which states that no executive

or associate broker may sue for commission unless the action is against the principal broker,

did not prevent appellant from filing a petition to confirm an arbitration award against a

nonprincipal broker) (citing Edward Dauer, Manual of Dispute Resolution § 5.02 (1994)).

“[T]he confirmation of an arbitration award is a continuation of the arbitration process

rather than a lawsuit in the ordinarily understood sense.” Id. The confirmation of an


       2
        Helton also argues that the petition was defective because the letter from the
Faulkner County Clerk notifying him of the petition erroneously stated that a foreign
judgment from Pulaski County had been filed in Faulkner County. However, the clerk sent
Helton a corrected notice by certified mail that stated that an arbitration award obtained in
Pulaski County had been filed in Faulkner County.

                                                4
                                 Cite as 2017 Ark. App. 418

arbitration award cannot be likened to filing suit, and it has been described as a mere

summary proceeding whereby the court converts an arbitration award into a final judgment.

Id. (citing 6 C.J.S. Arbitration § 181 (2004)). “It is not a trial or a separate proceeding but a

means for enforcement of an unsatisfied award.” Id. (citing 6 C.J.S. Arbitration §§ 178, 181

(2004)). Accordingly, we reject Helton’s unsupported, undeveloped argument that the AAA

violates his due-process rights because it does not require a summons pursuant to Rule 4.

       Helton next argues that the circuit court erred in confirming the award because no

valid agreement to arbitrate existed. He points out that the arbitration provision in the

contract provided that a fee dispute must be settled through arbitration or a court proceeding

in Little Rock. He claims that the provision is ambiguous and that Calhoun should have

filed a motion to compel arbitration pursuant to section 207 of the AAA.

       Subsection 207(a)(2) provides that “on a motion of a person showing an agreement

to arbitrate and alleging another person’s refusal to arbitrate pursuant to the agreement . . .

the court shall proceed summarily to decide the issue [and i]f the court finds that there is an

enforceable agreement to arbitrate, it shall order the parties to arbitrate.” Ark. Code Ann. §

16-108-207(a)(2) (Repl. 2016). However, in this case, Helton did not refuse to participate

in the arbitration proceeding. Instead, he responded to Calhoun’s petition for arbitration on

December 13, 2013, and contested only the amount of fees he owed to Calhoun. Thus,

because Helton did not refuse to arbitrate, the AAA did not require Calhoun to file a motion

to compel arbitration under section 207.

       Helton lastly argues that Faulkner County was an improper venue for the petition

because the arbitration agreement provides that disputes must be resolved through an action


                                               5
                               Cite as 2017 Ark. App. 418

in Little Rock, which is located in Pulaski County, not Faulkner County. Helton’s

argument is misplaced. The agreement provides that a fee dispute must be resolved by “the

first-initiated binding arbitration (by ADR, Inc., and its rules) or court proceeding

administered in Little Rock; and judgment upon any arbitration award may be enforced in

any court having jurisdiction.” Calhoun filed the petition in Faulkner County to confirm

the award, not to initiate the proceedings. Accordingly, the arbitration agreement did not

prevent Calhoun from filing the confirmation petition in Faulkner County.

      Therefore, we affirm the circuit court’s order denying Helton’s motion to dismiss

and to set aside the judgment confirming the arbitration award.

      Affirmed.

      GRUBER, C.J., and HARRISON, J., agree.

      Sutter & Gillham, P.L.L.C., by: Luther Oneal Sutter and Luther Sutter, for appellant.

      Calhoun Law Firm, by: Joe D. Calhoun, for appellee.




                                             6